internal_revenue_service department of the treasury u i l nos washington dc number release date person to contact telephone number refer reply to cc dom fi p 2-plr-113048-99 date date legend fund portfolio a portfolio b portfolio c portfolio d portfolio e portfolio f portfolio g portfolio h portfolio i portfolio j portfolio k plr-113048-99 portfolio l portfolio m portfolio n portfolio o portfolio p portfolio q portfolio r portfolio s portfolio t state a state b company subsidiary a b c d e this letter is in response to a letter dated date submitted on behalf of the fund which is comprised of portfolios a through t hereafter referred to individually as portfolio or collectively as portfolios requesting rulings that plr-113048-99 the fund’s proposed value class bonus share arrangement will not result in the payment by the portfolios of preferential dividends within the meaning of sec_562 of the code the fund’s proposed value class bonus share arrangement will not constitute a distribution_of_property to shareholders within the meaning of sec_301 but will be treated for federal_income_tax purposes as an adjustment of an investor’s purchase_price of portfolio shares and an investment in any portfolio by an individual_retirement_account described in sec_408 and sec_408a of the code and by any sec_403 plan will not prevent a separate_account from looking through to the portfolio’s underlying assets for purposes of sec_817 of the code facts each of the portfolios is a series of the fund which is an open-end management investment_company organized as a business_trust under the laws of state a and is registered under the investment_company act of the act each portfolio is treated as a separate corporation under sec_851 since their inception each portfolio either has qualified and elected or will qualify and elect treatment as a regulated_investment_company ric under sec_851 et seq of the code each portfolio is a fund that serves as an investment vehicle for variable life_insurance policies and variable_annuity contracts funded by segregated_asset accounts separate_accounts of company and its affiliates the portfolios currently have a single class of shares which is available only to the separate_accounts and to company each separate_account is a segregated_asset_account the assets of which are owned by company each separate_account is subdivided into variable accounts each of which corresponds to a particular portfolio purchasers of variable_contracts may allocate premiums under their contracts to one or more variable accounts of the separate_accounts supporting a specific variable_contract income gains and losses are credited to or charged against the assets held in the variable account without regard to company’s other income gains or losses all of the interests in each portfolio are held by segregated assets accounts or by a general account of company or an affiliate there is no public access to the portfolios other than through the purchase of a variable_contract thus the separate_accounts look through to the assets of the portfolios for purposes of determining whether the diversification requirements of sec_817 are met company is a life_insurance_company domiciled in state b and registered as an investment adviser under the investment advisers act of as amended company plr-113048-99 acts as investment adviser to the fund pursuant to an investment advisory agreement while company directly manages the assets of portfolios j and o it also acts as investment adviser to other portfolios for which company has engaged other investment advisory firms to serve as portfolio managers with respect to each portfolio that is managed by a portfolio manager the fund the company and the portfolio manager have entered into an agreement under which the responsibilities of each portfolio manager are set forth each portfolio manager is paid_by company from the investment advisory fee that company receives from each portfolio company additionally provides many of the administrative services necessary for operation of the fund such as registration of the fund and the shares of the portfolios with the securities_and_exchange_commission maintenance of the fund’s and the portfolios’ legal existence facilitating the preparation printing and delivery to contract holders of reports proxies and prospectuses review of compliance with applicable regulatory requirements and facilitating the conduct of the meetings of the fund’s board_of trustees company also renders transfer agency services to the fund and its portfolios a wholly owned subsidiary subsidiary of the company serves as distributor for the fund pursuant to a distribution agreement subsidiary renders this service without any compensation from the fund subsidiary pursuant to a separate distribution agreement also serves as distributor for the variable_contracts and in that capacity enters into agreements with broker-dealers for the solicitation of applications for the variable_contracts proposed transaction the fund proposes to expand the universe of available investors in the variable_contracts to include sec_403 retirement plans and individual_retirement_accounts qualified_plans that would be able to purchase shares of the fund’s portfolios directly rather than through a variable_contract the fund proposes to institute a multi-class structure for each portfolio that would consist of three additional classes of shares each new class of shares will have shareholder services and distribution arrangements that are different from the existing class of fund shares to reflect the different nature of shareholder accounts held through variable_contracts and through qualified_plans class i shares which will include all currently existing shares will be available only to separate_accounts and possibly to other separate_accounts of the company all servicing and distribution arrangements currently in place regarding existing shares will be applicable to class i shares a new class of shares known as value class shares will be established and will be available only to the types of qualified_plans listed in revrul_94_62 1994_2_cb_164 these shares will be subject_to a seven-year contingent deferred sales charge on redemptions of value class shares and a distribution and services plan under section plr-113048-99 12b-1 of the act pursuant to the 12b-1 plan the fund will pay the subsidiary a fee at an annual rate of a of the average daily net asset value of value class shares because the qualified_plans will require different services a separate servicing agent will be engaged by the fund to provide shareholder services pursuant to an administration agreement under which the fund will pay a fee to the servicing agent of up to b of the average daily net asset value of value class shares the subsidiary will serve as the distributor for the value class shares and will enter into agreements with brokers or other financial intermediaries to sell value class shares to qualified_plans under the distribution agreement the subsidiary would receive 12b-1 plan fees from the portfolios with respect to the value class shares as well as amounts from contingent deferred sales charges additionally for each purchase of value class shares the subsidiary will pay to the fund for the benefit of the qualified_plan making an investment an amount equal to c of the purchase_price to be used to purchase additional value class shares bonus shares for the qualified plan’s account the purpose of this bonus share arrangement and the expenditure by subsidiary would be to enhance the distribution of the value class shares value class shares purchased by the reinvestment of dividends or capital_gains distributions would not be eligible for bonus shares however qualified_plans holding value class shares may make additional purchases of value class shares with their own funds and these additional purchases would be eligible for bonus shares value class shares will be subject_to a conversion feature whereby such shares will convert to class a shares nine years after the time of purchase a new class b of shares will be established and also will be available only to the types of qualified_plans listed in revrul_94_62 class b shares will be subject_to the same service and distribution arrangements as the value class shares but will be subject_to a five-year contingent deferred sales charge on redemption class b shares will also be subject_to a conversion feature whereby they would convert to class a shares seven years after the time of purchase purchasers of class b shares will not be eligible to receive bonus shares finally a new class a of shares will be established and also will be available only to the types of qualified_plans listed in revrul_94_62 class a shares will have the same service arrangements as value class and class b shares but will have a different distribution arrangement than those classes of shares class a shares will be subject_to front-end sales load of up to a maximum of d of the purchase_price except that class a shares arising from the conversion of value class of class b shares will not be subject_to the front-end sales load additionally a 12b-1 plan will be adopted under which the fund will pay to subsidiary a fee at an annual rate of e of the average daily net asset value of class a shares class a shares will not be subject_to a contingent deferred sales charge the shareholder servicing arrangement for class a shares will be identical of that for value class and class b shares purchasers of class plr-113048-99 a shares will not be eligible to receive bonus shares law and analysis sec_851 defines a ric in part as a domestic_corporation which at all times during the taxable_year is registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements in particular one such requirement is that a ric’s deduction for dividends_paid during the taxable_year pursuant to sec_561 of the code must equal or exceed of its taxable_income for the taxable_year under sec_562 a ric may not deduct the amount of any distributions that are non pro_rata with a preference to any shares of stock as compared with other shares of the same class or with a preference to one class of stock as compared with another class except to the extent that the former is entitled without reference to waivers of their rights by shareholders to such preference sec_851 provides that each fund of a ric shall be treated as a separate corporation for federal_income_tax purposes sec_851 defines the term fund for this purpose as a segregated portfolio of assets the beneficial_interest in which are owned by the holders of a class or series of stock of the ric that is preferred over all other classes or series in respect of such portfolio of assets upon the purchase of value class shares by a qualified_plan investor the subsidiary will pay to the fund for the benefit of the qualified_plan an amount equal to c of the purchase_price to be used to purchase additional bonus shares for the qualified plan’s account this arrangement is similar to situations in which mutual_fund investors receive points upon purchasing shares that can be redeemed for airline tickets the proposed award of bonus shares to investors in the fund solely upon the purchase of fund shares is integrally related to that purchase it is well established that if as part of a transaction involving a purchase of property the purchaser receives other consideration either from the seller of the property or from a third party as an inducement to the purchase the fair_market_value of the other consideration received is treated as a rebate that adjusts the purchase_price of the property accordingly a downward adjustment to the basis in the newly purchased shares is required under sec_1016 revrul_76_96 1976_1_cb_23 rebate paid_by automobile manufacturer to customer who purchased automobile from dealer sec_817 in pertinent part defines the term variable_contract as a contract which provides for the allocation of all or part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general asset accounts of the company which provides for the payment of annuities under which the amounts paid in or the amount_paid out reflect the plr-113048-99 investment return and the market_value of the segregated_asset_account moreover sec_817 provides that a variable_contract based on a segregated_asset_account shall not be treated as an annuity_contract unless in accordance with regulations prescribed by the secretary it is adequately diversified sec_1_817-5 of the regulations in general prescribes the diversification requirements of variable_contracts as a no more than of the value of the total assets of the account represented by one investment b no more than of the value of the total assets of the account represented by any two investments c no more than of the value of the total assets of the account represented by any three investments and d no more than of the value of the total assets of the account represented by any four investments sec_1_817-5 provides look-through rules for assets of a separate_account held through certain investment companies partnerships or trusts under these rules a separate_account may look through to the assets of a ric in determining whether it has met the diversification requirements listed above this look through is not permitted unless all of the interests in the ric are held by segregated_asset accounts in general under sec_1_817-5 shares of a ric will be treated as held by a segregated_asset_account if they are only available through the purchase of variable_contracts they are held under certain circumstances by life company general accounts or by the ric’s manager or its affiliates or they are held by the trustee of a qualified_pension or retirement_plan revrul_94_62 supra lists the types of arrangements that are considered qualified_plans for purposes of sec_1_817-5 of the regulations revrul_94_62 lists inter alia a an annuity_contract described in sec_403 including a custodial_account described in sec_403 and b an individual_retirement_account described in sec_408 or an individual_retirement_annuity described in sec_408 holdings based on the facts as represented by fund we rule as follows the aware of bonus shares upon the purchase of value class shares will be treated for federal_income_tax purposes as an adjustment of the investor’s purchase_price in its shares and will result in an adjustment to its basis in those shares the award of bonus shares upon the purchase of value class shares will not result in the distribution_of_property or the payment of preferential dividends by fund within the meaning of sec_562 of the code plr-113048-99 an investment in any portfolio by an individual_retirement_account described in sec_408 and sec_408 of the code or by any sec_403 plan will not prevent a separate_account from looking through to the portfolio’s underlying assets for purposes of sec_817 of the code no opinion is expressed nor was a ruling requested as to whether the transfer of amounts by subsidiary to investors for the acquisition of bonus shares in general constitutes dividends required to be reported under the provisions of sec_6042 further no opinion is expressed about whether each of the funds qualifies as a ric that is taxable under subchapter_m part i of the code this ruling is directed only to fund and its portfolios sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each portfolio for each taxable_year in which the portfolio has outstanding value class shares described above sincerely yours assistant chief_counsel financial institutions products by william e coppersmith william e coppersmith chief branch
